Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1. 	This action is responsive to application communication filed on 2/9/2022.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1,18 and 19 are independent claims. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5,7,9-14,16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11269590. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite every element of the patented claims and therefore, anticipate the patented claims. 

 Instant Application 
U.S. Patent No. 11269590
Claim 1 A computing system of one or more computing devices, comprising: a logic subsystem; and a storage subsystem having instructions stored thereon executable by the logic subsystem to: receive a user instruction to initiate audio presentation of electronic communications for a recipient; responsive to the user instruction, audibly output unreviewed electronic communications for the recipient according to a presentation order in which the unreviewed electronic communications are grouped into a plurality of conversation threads; wherein the presentation order progresses thread-by-thread through the plurality of conversation threads by: for each of the plurality of conversation threads, audibly outputting each unreviewed electronic communication of that conversation thread before progressing to another of the plurality of conversation threads, and for any of the plurality of conversation threads that includes a plurality of unreviewed electronic communications for the recipient, progressing in a chronological-sequential order from an oldest to a most-recent unreviewed electronic communication of that conversation thread.
Claim 11 A computing system, comprising: an audio output interface to output audio via one or more audio speakers; a logic subsystem; and a storage subsystem having instructions stored thereon executable by the logic subsystem to: receive a command to initiate audio presentation of electronic communications for a recipient; and responsive to the command, output, via the audio interface, an audio presentation of a plurality of conversation threads according to a presentation order, wherein each conversation thread of the plurality of conversation threads includes two or more unreviewed electronic communications for the recipient that are reply-linked to each other, the audio presentation including the two or more unreviewed electronic communications of each conversation thread in a chronological-sequential order beginning with an oldest unreviewed electronic communication and continuing to a most recent unreviewed electronic communication of the conversation thread before another of the plurality of conversation threads that includes an unreviewed electronic communication that is interspersed in time between the oldest unreviewed electronic communication and the most recent unreviewed electronic communication of the conversation thread; wherein the presentation order is a reverse chronological-sequential order based on a most recent unreviewed electronic communication of each conversation thread of the plurality of conversation threads such that: a first conversation thread having a first most recent unreviewed electronic communication is presented before a second conversation thread having a second most recent unreviewed electronic communication that is older than the first most recent unreviewed electronic communication of the plurality of conversation threads.
Claim 2 wherein the instructions are further executable by the logic subsystem to group the unreviewed electronic communications into the plurality of conversation threads. 

Claim 11; wherein each conversation thread of the plurality of conversation threads includes two or more unreviewed electronic communications for the recipient that are reply-linked to each other,
Claim 3 wherein at least one conversation thread of the plurality of conversation threads includes a plurality of the unreviewed electronic communications that are reply-linked to each other.
Claim 11; wherein each conversation thread of the plurality of conversation threads includes two or more unreviewed electronic communications for the recipient that are reply-linked to each other,
Claim 4 wherein the presentation order progresses thread-by-thread through the plurality of conversation threads in a reverse chronological-sequential order based on a most recent unreviewed electronic communication of each of the plurality of conversation threads.
Claim 11; wherein the presentation order is a reverse chronological-sequential order based on a most recent unreviewed electronic communication of each conversation thread of the plurality of conversation threads such that: a first conversation thread having a first most recent unreviewed electronic communication is presented
Claim 5 wherein the instructions are further executable by the logic subsystem to: receive a subsequent user instruction to advance the audio presentation of electronic communications for the recipient; and responsive to the subsequent user instruction, advance the audio presentation from a current conversation thread to a subsequent conversation thread of the presentation order.
Claim 12 wherein the instructions are further executable by the logic subsystem to: receive a second command to advance the audio presentation of the plurality of conversation threads; and responsive to the second command, advance the audio presentation of the plurality of conversation threads from a current conversation thread to a subsequent conversation thread of the presentation order.
Claim 6 further comprising: an audio input interface by which the subsequent user instruction is received as a spoken command.

Claim 7 wherein the instructions are further executable by the logic subsystem to: receive a subsequent user instruction to perform an action with respect to a conversation thread of the plurality of conversation threads; and responsive to the subsequent user instruction, applying the action to each electronic communication of the conversation thread.
Claim 13 wherein the instructions are further executable by the logic subsystem to: receive a second command to perform an action with respect to a conversation thread of the plurality of conversation threads; and responsive to the second command, apply the action to each electronic communication of the conversation thread.
Claim 8 further comprising: an audio input interface by which the subsequent user instruction is received as a spoken command.

Claim 9 wherein audible output of each unreviewed electronic communication includes audibly outputting at least a portion of text content of a message of the unreviewed electronic communication presented as an audible output.
Claim 5 wherein the audio presentation includes, for each unreviewed electronic communication, at least a portion of text content of a message of the unreviewed electronic communication presented as an audible output.
Claim 10 wherein the instructions are further executable by the logic subsystem to: for each conversation thread of the plurality of conversation threads, audibly output a thread summary of the conversation thread before the text content of the conversation thread is audibly output.
Claim 14 wherein the audio presentation further includes: for each conversation thread of the plurality of conversation threads, a thread summary of the conversation thread presented as an audible output before the text content of the conversation thread.
Claim 11 wherein the thread summary identifies a quantity of unreviewed electronic communications of the conversation thread.
Claim 15 wherein the thread summary identifies a quantity of unreviewed electronic communications of the conversation thread.
Claim 12 wherein the thread summary identifies an estimated time to audibly output the conversation thread.
Claim 16 wherein the thread summary identifies an estimated time to present the conversation thread.
Claim 13 wherein the thread summary identifies a quantity of recipients of the unreviewed electronic communications of the conversation thread.
Claim 9 wherein the thread summary identifies a quantity of recipients of the unreviewed electronic communications of the conversation thread.
Claim 14 wherein the thread summary identifies a subject of the conversation thread.
Claim 17 wherein the thread summary identifies a subject of the conversation thread.
Claim 15 wherein the presentation order excludes previously reviewed electronic communications.

Claim 16 further comprising: an audio output interface to output audio of the unreviewed electronic communications via one or more audio speakers.
Claim 11 A computing system, comprising: an audio output interface to output audio via one or more audio speakers; a logic subsystem; and a storage subsystem having instructions stored thereon executable by the logic subsystem to: receive a command to initiate audio presentation of electronic communications for a recipient; and responsive to the command, output, via the audio interface, an audio presentation of a plurality of conversation threads according to a presentation order, wherein each conversation thread of the plurality of conversation threads includes two or more unreviewed electronic communications for the recipient that are reply-linked to each other,
Claim 17 further comprising: an audio input interface by which the user instruction is received as a spoken command.

Claim 18
Claim 11
Claim 19
Claim 1
Claim 20 further comprising: grouping the plurality of unreviewed electronic communications into the plurality of conversation threads in which each conversation thread includes any unreviewed electronic communications of the plurality of unreviewed electronic communications that are reply-linked to each other; and wherein the presentation order progresses thread-by-thread through the plurality of conversation threads in a reverse chronological-sequential order based on a most recent unreviewed electronic communication of each of the plurality of conversation threads.
Claim 2 wherein each conversation thread of the plurality of conversation threads includes two or more unreviewed electronic communications for the recipient that are reply-linked to each other, the audio presentation including the two or more unreviewed electronic communications of each conversation thread in a chronological-sequential order beginning with an oldest unreviewed electronic communication and continuing to a most recent unreviewed electronic communication of the conversation thread before another of the plurality of conversation threads that includes an unreviewed electronic communication that is interspersed in time between the oldest unreviewed electronic communication and the most recent unreviewed electronic communication of the conversation thread; wherein the presentation order is a reverse chronological-sequential order based on a most recent unreviewed electronic communication of each conversation thread of the plurality of conversation threads such that: a first conversation thread having a first most recent unreviewed electronic communication is presented before a second conversation thread having a second most recent unreviewed electronic communication that is older than the first most recent unreviewed electronic communication of the plurality of conversation threads.





Claims 6, 8, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11269590 (hereinafter “Patent claims”), in view of Gruber et al. (hereinafter “Gruber”), U.S. Published Application 20130275138 A1. 
Claim 6 depends on claim 5:
Patent claims fails to expressly teach further comprising: an audio input interface by which the subsequent user instruction is received as a spoken command.  
However, Gruber teaches further comprising: an audio input interface by which the subsequent user instruction is received as a spoken command.  (e.g., mic interface for audio instruction or spoken command input Gruber; par. 66; Device 60 can also include speech input device 1211, such as for example a microphone.)

In the analogous art of reviewing messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Patent claims to include an audio input interface for selective audible output of sorted messages as taught by Gruber to provide the benefit of hands-free interaction for faster and safer reviewing with a multi-tasking user.


Claim 8 depends on claim 7:
Patent claims fails to expressly teach further comprising: an audio input interface by which the subsequent user instruction is received as a spoken command.  

However, Gruber teaches further comprising: an audio input interface by which the subsequent user instruction is received as a spoken command.  (e.g., mic interface for audio instruction or spoken command input Gruber; par. 66; Device 60 can also include speech input device 1211, such as for example a microphone.)
In the analogous art of reviewing messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Patent claims to include an audio input interface for selective audible output of sorted messages as taught by Gruber to provide the benefit of hands-free interaction for faster and safer reviewing with a multi-tasking user.

Claim 15 depends on claim 1:
Patent claims fails to expressly teach wherein the presentation order excludes previously reviewed electronic communications.

However, Gruber teaches wherein the presentation order excludes previously reviewed electronic communications. (e.g., read only the unread messages or based on the overview of presented emails, a user may exclude any email via natural language such as skip or next or indirectly excluding by specifying only the messages desired Gruber; par. 466; Read all Unread SMS Messages par. 556; (7) Allowing the user to interrupt reading of the items and/or paraphrases to enter another request; (8) Allowing the user to pause and resume the content/list reading, and/or to skip to another item in the list (e.g., the next or previous item, the third item, the last item, the item with certain properties, etc.); (9) Allowing the user to refer to the Nth item in the list in natural language (e.g., "reply to the first one"); and (10) Using the list as a context for natural language disambiguation (e.g., during reading of a list of messages, the user input "reply to the one from Mark" in light of the respective senders of the messages in the list).)
In the analogous art of reviewing messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Patent claims to include selective audible output of sorted unread messages as taught by Gruber to provide the benefit of hands-free interaction for faster and safer reviewing with a multi-tasking user.


Claim 17 depends on claim 1:
Patent claims fails to expressly teach further comprising: an audio input interface by which the user instruction is received as a spoken command.

However, Gruber teaches further comprising: an audio input interface by which the user instruction is received as a spoken command. (e.g., mic interface for audio instruction or spoken command input Gruber; par. 66; Device 60 can also include speech input device 1211, such as for example a microphone.)

In the analogous art of reviewing messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Patent claims to include an audio input interface for selective audible output of sorted messages as taught by Gruber to provide the benefit of hands-free interaction for faster and safer reviewing with a multi-tasking user.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Durazo et al. (hereinafter “Durazo”), U.S. Published Application No. 20050004990 A1 in view of Gruber et al. (hereinafter “Gruber”), U.S. Published Application 20130275138 A1.
Claim 1:
Durazo teaches A computing system of one or more computing devices, (e.g., one or more hand-held devices; par. 20Moreover, those skilled in the art will appreciate that the invention may be practiced with other computer system configurations, including hand-held devices, multiprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers, and the like.)
comprising: a logic subsystem; (e.g., central processing unit 4 of Figure 1)
and a storage subsystem having instructions stored thereon executable by the logic subsystem to:  (e.g., memory of Figure 1 par. 21; The computer architecture shown in FIG. 1 illustrates a conventional personal computer, including a central processing unit 4 ("CPU"), a system memory 6, including a random access memory 8 ("RAM") and a read-only memory ("ROM") 10, and a system bus 12 that couples the memory to the CPU 4.)

receive a user instruction to initiate visual presentation of electronic communications for a recipient; (e.g., receive a user instruction to initiate presentation of an arrangement of emails in one or more conversation groups for a recipient and to initiate presentation of additional emails within the conversation groups via expansion control button Examiner notes that under BRI, “user instruction” may be a series of software related steps performed by a user to achieve one or more tasks par. 30; According to embodiments of the present invention, an "Arranged by" field 225 is provided along an upper edge of the inbox pane 220. When the user selects a given arrangement type, the selected arrangement type is identified in the "Arranged by" field. For example, referring to FIG. 2, an arrangement type of "Conversation" has been selected by the user and is thus identified in the "Arranged by" field 225. par. 37; If desired, the user may further expand the conversation grouping so that all electronic mail messages contained in the conversation grouping are displayed. Par. 38; Referring to the conversation grouping 310, illustrated in FIG. 3, the user may select the button 315 for expanding the conversation grouping to display all electronic mail messages contained in the conversation grouping. Par. 38; However, because of the presence of the chevron button 315 located adjacent to the conversation grouping heading, the user understands that additional electronic mail messages are contained in the grouping that have been previously read and have not been flagged for follow up. By selection of the chevron button 315, the user may expand the conversation grouping to display the additional electronic mail messages contained in the grouping.)

responsive to the user instruction,  output unreviewed electronic communications for the recipient according to a presentation order in which the unreviewed electronic communications are grouped into a plurality of conversation threads; (e.g., responsive to the user instruction, presenting an arrangement of emails in one or more conversation groups according to a sorted or expansion presentation order in which unread emails are also grouped within the conversation groups.  par. 30; According to embodiments of the present invention, an "Arranged by" field 225 is provided along an upper edge of the inbox pane 220. When the user selects a given arrangement type, the selected arrangement type is identified in the "Arranged by" field. For example, referring to FIG. 2, an arrangement type of "Conversation" has been selected by the user and is thus identified in the "Arranged by" field 225. Par. 31; Adjacent to the "Arranged by" field 225 is a field 230 for identifying an overall sorting or ordering property applied to mail records displayed in the pane 220. For example, if mail records displayed in the pane 220 are displayed in a newest mail item on top orientation, the text in the field 230 may read "Newest on top." Par. 38; Referring to the conversation grouping 310, illustrated in FIG. 3, the user may select the button 315 for expanding the conversation grouping to display all electronic mail messages contained in the conversation grouping.)

wherein the presentation order progresses thread-by-thread through the plurality of conversation threads by: 
for each of the plurality of conversation threads, visually outputting each unreviewed electronic communication of that conversation thread before progressing to another of the plurality of conversation threads, (e.g., for each of the conversation groups, visually outputting each unread message to the top of the conservation group before progressing to another sorted conversation group  par. 34;   If a given conversation grouping contains only one unread or flagged electronic mail message, that single electronic mail message is nonetheless displayed under an associated conversation grouping heading as illustrated by the second electronic mail record illustrated in FIG. 2 bearing the heading "Grouping by flag status." Advantageously, then, a user is not required to expand a given conversation grouping in order to select unread or flagged electronic mail messages, and the user is not required to expand a conversation grouping heading in order to select a single unread or read electronic mail message contained in the conversation grouping. par. 36; As shown in the example inbox user interface 220, illustrated in FIG. 3, individual electronic mail groupings may be sorted relative to each other according to a variety of sorting properties. For example, each of the different conversation groupings are sorted relative to each other based on time and date of receipt of the latest electronic mail message contained in each of the different conversation groupings.)

and for any of the plurality of conversation threads that includes a plurality of unreviewed electronic communications for the recipient, progressing in a chronological-sequential order from an oldest to a most-recent unreviewed electronic communication of that conversation thread.  (e.g., sorting unread and read emails within a conversation group and displaying in a chronological sequential order  par. 8; In an expanded display mode, messages may be sorted within the grouping according to time of receipt, time of sending, or a variety of other sorting properties. Par. 31; For example, if mail records displayed in the pane 220 are displayed in a newest mail item on top orientation, the text in the field 230 may read "Newest on top." Conversely, if mail items in the pane 220 are displayed according to a newest mail item at the bottom where oldest mail items are pushed to the top of the listing, the text in the field 230 may read "Newest on bottom", or "Oldest on top." The order with which mail records are sorted may be selectively changed by the user by toggling the field 230 or the associated toggling switch located on the right side of the text contained in the field 230. par. 36; As shown in the example inbox user interface 220, illustrated in FIG. 3, individual electronic mail groupings may be sorted relative to each other according to a variety of sorting properties. For example, each of the different conversation groupings are sorted relative to each other based on time and date of receipt of the latest electronic mail message contained in each of the different conversation groupings.)

 	Durazo fails to expressly teach receive a user instruction to initiate audio presentation of electronic communications for a recipient; 
responsive to the user instruction, audibly output unreviewed electronic communications for the recipient according to a presentation order;
audibly outputting each unreviewed electronic communication of that conversation thread (emphasis added) 

However, Gruber teaches receive a user instruction to initiate audio presentation of electronic communications for a recipient; 
responsive to the user instruction, audibly output unreviewed electronic communications for the recipient according to a presentation order;
audibly outputting each unreviewed electronic communication of that conversation thread (emphasis added)  ( e.g.,  receiving a user instruction to initiate audio output of unread messages based on specified criteria or a presentation order of a list of messages  [0467] Assistant's 1002 visual output: [0468] Melanie Haber (1) [0469] Betty Joe Bialowski (3) [0470] Audrey Farber (1) [0471] User's spoken input: "Read my new messages" [0472] Assistant's 1002 spoken output: "You have 4 new messages. From Melanie Haber) par. 557; In some embodiments, when presenting information about a list of data items, a speech-based overview is first provided. If the list of data items has been identified based on a particular set of selection criteria (e.g., new, unread, from Mark, for today, nearby, in Palo Alto, restaurants, etc.) par. 557; Presumably, the criteria used to select the items were specified by the user, and by including the criteria in the overview, the presentation of information would appear more responsive to the user's request.)

In the analogous art of reviewing messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reviewing presented messages grouped into conversations as taught by Durazo to include audible output of presented messages as taught by Gruber to provide the benefit of hands-free interaction for faster and safer reviewing with a multi-tasking user.


Claim 2 depends on claim 1:
Durazo teaches wherein the instructions are further executable by the logic subsystem to group the unreviewed electronic communications into the plurality of conversation threads.  (e.g., processor of Figure 1 (i.e., logic subsystem)  for grouping unread emails into one or more conversation groups par. 34;   If a given conversation grouping contains only one unread or flagged electronic mail message, that single electronic mail message is nonetheless displayed under an associated conversation grouping heading as illustrated by the second electronic mail record illustrated in FIG. 2 bearing the heading "Grouping by flag status." Advantageously, then, a user is not required to expand a given conversation grouping in order to select unread or flagged electronic mail messages, and the user is not required to expand a conversation grouping heading in order to select a single unread or read electronic mail message contained in the conversation grouping.)


Claim 3 depends on claim 1:
Durazo teaches wherein at least one conversation thread of the plurality of conversation threads includes a plurality of the unreviewed electronic communications that are reply-linked to each other.   (e.g., conversation group with replies to unread messages par. 37; when a given record contains unread messages or messages that have been flagged for follow up, those messages are automatically displayed under the conversation grouping heading without the need for further expansion of the conversation grouping by the user.  par. 10; For example, a reply to a previous message is indented relative to the previous message. A reply to the reply is indented relative to the first reply.)

Claim 4 depends on claim 1:
Durazo teaches wherein the presentation order progresses thread-by-thread through the plurality of conversation threads in a reverse chronological-sequential order based on a most recent unreviewed electronic communication of each of the plurality of conversation threads.  (e.g., sorting unread emails within each conversation thread to present in a reverse chronological sequential order Par. 31; For example, if mail records displayed in the pane 220 are displayed in a newest mail item on top orientation, the text in the field 230 may read "Newest on top." Conversely, if mail items in the pane 220 are displayed according to a newest mail item at the bottom where oldest mail items are pushed to the top of the listing, the text in the field 230 may read "Newest on bottom", or "Oldest on top." The order with which mail records are sorted may be selectively changed by the user by toggling the field 230 or the associated toggling switch located on the right side of the text contained in the field 230. par. 36; As shown in the example inbox user interface 220, illustrated in FIG. 3, individual electronic mail groupings may be sorted relative to each other according to a variety of sorting properties. For example, each of the different conversation groupings are sorted relative to each other based on time and date of receipt of the latest electronic mail message contained in each of the different conversation groupings.)

Claim 5 depends on claim 1:
Durazo fails to expressly teach wherein the instructions are further executable by the logic subsystem to: receive a subsequent user instruction to advance the audio presentation of electronic communications for the recipient; 
and responsive to the subsequent user instruction, advance the audio presentation from a current conversation thread to a subsequent conversation thread of the presentation order.  

However, Gruber teaches wherein the instructions are further executable by the logic subsystem to: receive a subsequent user instruction to advance the audio presentation of electronic communications for the recipient; 
and responsive to the subsequent user instruction, advance the audio presentation from a current conversation thread to a subsequent conversation thread of the presentation order.  (e.g., using an audio instruction (e.g., natural language instructions such as next or skip) to advance to a specific email in a display list for reading as taught by Gruber Examiner notes that although Gruber teaches a display list, the office action is relying on the display list of grouped conversations as illustrated by Durazo’s Figure 2; see Gruber; par. 556; (7) Allowing the user to interrupt reading of the items and/or paraphrases to enter another request; (8) Allowing the user to pause and resume the content/list reading, and/or to skip to another item in the list (e.g., the next or previous item, the third item, the last item, the item with certain properties, etc.); (9) Allowing the user to refer to the Nth item in the list in natural language (e.g., "reply to the first one"); and (10) Using the list as a context for natural language disambiguation (e.g., during reading of a list of messages, the user input "reply to the one from Mark" in light of the respective senders of the messages in the list). Par. 557; There are several basic interaction patterns for presenting information about the list of items to the user, and for eliciting user input and responding to user commands during presentation of the information. par. 557; Presumably, the criteria used to select the items were specified by the user, and by including the criteria in the overview, the presentation of information would appear more responsive to the user's request.)

In the analogous art of reviewing messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reviewing presented messages grouped into conversations as taught by Durazo to include selective audible output of sorted messages as taught by Gruber to provide the benefit of hands-free interaction for faster and safer reviewing with a multi-tasking user.




Claim 6 depends on claim 5:
Durazo fails to expressly teach further comprising: an audio input interface by which the subsequent user instruction is received as a spoken command.  
However, Gruber teaches further comprising: an audio input interface by which the subsequent user instruction is received as a spoken command.  (e.g., mic interface for audio instruction or spoken command input Gruber; par. 66; Device 60 can also include speech input device 1211, such as for example a microphone.)
In the analogous art of reviewing messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reviewing presented messages grouped into conversations as taught by Durazo to include an audio input interface for selective audible output of sorted messages as taught by Gruber to provide the benefit of hands-free interaction for faster and safer reviewing with a multi-tasking user.

Claim 7 depends on claim 1:
Durazo teaches wherein the instructions are further executable by the logic subsystem to: receive a subsequent user instruction to perform an action with respect to a conversation thread of the plurality of conversation threads; and Page 54responsive to the subsequent user instruction, applying the action to each electronic communication of the conversation thread.  (e.g., applying a “sorting” action to the emails within a conversation thread order  par. 8; In an expanded display mode, messages may be sorted within the grouping according to time of receipt, time of sending, or a variety of other sorting properties. Par. 31; For example, if mail records displayed in the pane 220 are displayed in a newest mail item on top orientation, the text in the field 230 may read "Newest on top." Conversely, if mail items in the pane 220 are displayed according to a newest mail item at the bottom where oldest mail items are pushed to the top of the listing, the text in the field 230 may read "Newest on bottom", or "Oldest on top." The order with which mail records are sorted may be selectively changed by the user by toggling the field 230 or the associated toggling switch located on the right side of the text contained in the field 230. par. 36; As shown in the example inbox user interface 220, illustrated in FIG. 3, individual electronic mail groupings may be sorted relative to each other according to a variety of sorting properties. For example, each of the different conversation groupings are sorted relative to each other based on time and date of receipt of the latest electronic mail message contained in each of the different conversation groupings.)

Claim 8 depends on claim 7:
Durazo fails to expressly teach further comprising: an audio input interface by which the subsequent user instruction is received as a spoken command.  

However, Gruber teaches further comprising: an audio input interface by which the subsequent user instruction is received as a spoken command.  (e.g., mic interface for audio instruction or spoken command input Gruber; par. 66; Device 60 can also include speech input device 1211, such as for example a microphone.)

In the analogous art of reviewing messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reviewing presented messages grouped into conversations as taught by Durazo to include an audio input interface for selective audible output of sorted messages as taught by Gruber to provide the benefit of hands-free interaction for faster and safer reviewing with a multi-tasking user.


Claim 9 depends on claim 1:
Durazo/Gruber teaches wherein audible output of each unreviewed electronic communication includes audibly outputting at least a portion of text content of a message of the unreviewed electronic communication presented as an audible output.  (e.g., input to read unread messages as audible output Gruber; par. [0471] User's spoken input: "Read my new messages" par. 558; For example, if the user input was "Read my new messages." Then, the digital assistant proceeds to read the messages without asking the user whether he or she wants the messages read out loud.)


Claim 10 depends on claim 9:
Durazo teaches wherein the instructions are further executable by the logic subsystem to: for each conversation thread of the plurality of conversation threads,  visually output a thread summary of the conversation thread before the text content of the conversation thread is  output.  (e.g., displaying a header of a conversation group prior to the text of a selected individual email as illustrated in Figure 2 Par. 8; According to aspects of the invention, a conversation grouping heading is displayed in the electronic mail user interface for each conversation grouping. Under each heading, any electronic mail messages that have not been read or that have been read and have been flagged for follow-up are automatically displayed under the conversation grouping heading without requiring a user to expand the conversation grouping.)


Durazo fails to expressly teach wherein the instructions are further executable by the logic subsystem to: for each conversation thread of the plurality of conversation threads, audibly output a thread summary of the conversation thread before the text content of the conversation thread is audibly output.  (emphasis added)
	However, Gruber teaches wherein the instructions are further executable by the logic subsystem to: for each conversation thread of the plurality of conversation threads, audibly output a thread summary of the conversation thread before the text content of the conversation thread is audibly output.  (e.g., providing an overview summary of how many unread messages and the name of the sender prior to reading actual text of the message par. [0472] Assistant's 1002 spoken output: "You have 4 new messages. From Melanie Haber) 

In the analogous art of reviewing messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reviewing summary details of presented messages grouped into conversations as taught by Durazo to include audible output of the summary message details as taught by Gruber to provide the benefit of hands-free interaction for faster reviewing with a multi-tasking user.

Claim 11 depends on claim 10:
Durazo/Gruber teaches wherein the thread summary identifies a quantity of unreviewed electronic communications of the conversation thread.  (e.g., providing an overview summary of how many unread messages and the name of the sender Gruber; par. [0472] Assistant's 1002 spoken output: "You have 4 new messages. From Melanie Haber)


Claim 13 depends on claim 10:
Durazo/Gruber teaches wherein the thread summary identifies a quantity of recipients of the unreviewed electronic communications of the conversation thread.  (e.g., providing the name of the sender indicates the quantity of recipients  Gruber; par. [0472] Assistant's 1002 spoken output: "You have 4 new messages. From Melanie Haber)


Claim 14 depends on claim 10:
Durazo teaches wherein the thread summary identifies a subject of the conversation thread.  (e.g., grouping headings of Figure 2 identifies a subject of a corresponding conversation thread par. 7; Electronic mail messages belonging to a common conversation thread, as identified by a common subject, may be selectively grouped together and displayed in an electronic mail user interface. par. 8; According to aspects of the invention, a conversation grouping heading is displayed in the electronic mail user interface for each conversation grouping.  par. 30; Electronic mail messages may be grouped together according to a number of arrangement types, including "Date," "Size," "Subject,") par. 33; Electronic mail messages belonging to a common conversation thread, as identified by a common mail subject, may be selectively grouped together and displayed in a conversation grouping record such as the record 235, illustrated in FIG. 2.)

Claim 15 depends on claim 1:
Durazo/Gruber teaches wherein the presentation order excludes previously reviewed electronic communications.  (e.g., topmost presentation order of unread emails that do not require expanding the conversation group excludes the already read emails from the topmost presentation order Durazo; par. 34;   If a given conversation grouping contains only one unread or flagged electronic mail message, that single electronic mail message is nonetheless displayed under an associated conversation grouping heading as illustrated by the second electronic mail record illustrated in FIG. 2 bearing the heading "Grouping by flag status." Advantageously, then, a user is not required to expand a given conversation grouping in order to select unread or flagged electronic mail messages, and the user is not required to expand a conversation grouping heading in order to select a single unread or read electronic mail message contained in the conversation grouping.) 
(e.g., read only the unread messages or based on the overview of presented emails, a user may exclude any email via natural language such as skip or next or indirectly excluding by specifying only the messages desired Gruber; par. 466; Read all Unread SMS Messages par. 556; (7) Allowing the user to interrupt reading of the items and/or paraphrases to enter another request; (8) Allowing the user to pause and resume the content/list reading, and/or to skip to another item in the list (e.g., the next or previous item, the third item, the last item, the item with certain properties, etc.); (9) Allowing the user to refer to the Nth item in the list in natural language (e.g., "reply to the first one"); and (10) Using the list as a context for natural language disambiguation (e.g., during reading of a list of messages, the user input "reply to the one from Mark" in light of the respective senders of the messages in the list).)

Claim 16 depends on claim 1:
Durazo/Gruber teaches further comprising: an audio output interface to output audio of the unreviewed electronic communications via one or more audio speakers.  (e.g., speakers for audio output of unread status of messages  Gruber; par. 66; Output device 1207 can be a screen, speaker, printer, and/or any combination thereof. par. [0472] Assistant's 1002 spoken output: "You have 4 new messages. From Melanie Haber)

Claim 17 depends on claim 1:
Durazo/Gruber teaches further comprising: an audio input interface by which the user instruction is received as a spoken command. (e.g., mic interface for audio instruction or spoken command input Gruber; par. 66; Device 60 can also include speech input device 1211, such as for example a microphone.)

Claim 18:
Claim 18 is substantially encompassed in claim 1, therefore, Examiner relies on the rationale set forth in claim 1 to reject claim 18.

Claim 19:
Durazo teaches A method performed by a computing system of one or more computing devices, the method comprising: (e.g., one or more hand-held devices; par. 20Moreover, those skilled in the art will appreciate that the invention may be practiced with other computer system configurations, including hand-held devices, multiprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers, and the like.)
receiving a user instruction to initiate  visual presentation of electronic communications for a recipient; (e.g., receive a user instruction to initiate presentation of an arrangement of emails in one or more conversation groups for a recipient and to initiate presentation of additional emails within the conversation groups via expansion control button Examiner notes that under BRI, “user instruction” may be a series of software related steps performed by a user to achieve one or more tasks par. 30; According to embodiments of the present invention, an "Arranged by" field 225 is provided along an upper edge of the inbox pane 220. When the user selects a given arrangement type, the selected arrangement type is identified in the "Arranged by" field. For example, referring to FIG. 2, an arrangement type of "Conversation" has been selected by the user and is thus identified in the "Arranged by" field 225. par. 37; If desired, the user may further expand the conversation grouping so that all electronic mail messages contained in the conversation grouping are displayed. Par. 38; Referring to the conversation grouping 310, illustrated in FIG. 3, the user may select the button 315 for expanding the conversation grouping to display all electronic mail messages contained in the conversation grouping. Par. 38; However, because of the presence of the chevron button 315 located adjacent to the conversation grouping heading, the user understands that additional electronic mail messages are contained in the grouping that have been previously read and have not been flagged for follow up. By selection of the chevron button 315, the user may expand the conversation grouping to display the additional electronic mail messages contained in the grouping.)
responsive to the user instruction,  outputting unreviewed electronic communications for the recipient according to a presentation order that differs from a chronological order of the unreviewed electronic communications, wherein the unreviewed electronic communications are grouped into a plurality of conversation threads; (e.g., responsive to the user instruction, presenting an arrangement of emails in one or more conversation groups according to any sorted or expansion presentation order selected by the user that different than an chronological order based on time stamps of unread emails, wherein unread emails are also grouped within the conversation groups.  par. 30; According to embodiments of the present invention, an "Arranged by" field 225 is provided along an upper edge of the inbox pane 220. When the user selects a given arrangement type, the selected arrangement type is identified in the "Arranged by" field. For example, referring to FIG. 2, an arrangement type of "Conversation" has been selected by the user and is thus identified in the "Arranged by" field 225. Par. 31; Adjacent to the "Arranged by" field 225 is a field 230 for identifying an overall sorting or ordering property applied to mail records displayed in the pane 220. For example, if mail records displayed in the pane 220 are displayed in a newest mail item on top orientation, the text in the field 230 may read "Newest on top." Par. 38; Referring to the conversation grouping 310, illustrated in FIG. 3, the user may select the button 315 for expanding the conversation grouping to display all electronic mail messages contained in the conversation grouping.)


wherein the presentation order progresses thread-by-thread through the plurality of conversation threads by: 

for each of the plurality of conversation threads,  visually outputting each unreviewed electronic communication of that conversation thread before progressing to another of the plurality of conversation threads, and (e.g., for each of the conversation groups, visually outputting each unread message to the top of the conservation group before progressing to another sorted conversation group  par. 34;   If a given conversation grouping contains only one unread or flagged electronic mail message, that single electronic mail message is nonetheless displayed under an associated conversation grouping heading as illustrated by the second electronic mail record illustrated in FIG. 2 bearing the heading "Grouping by flag status." Advantageously, then, a user is not required to expand a given conversation grouping in order to select unread or flagged electronic mail messages, and the user is not required to expand a conversation grouping heading in order to select a single unread or read electronic mail message contained in the conversation grouping. par. 36; As shown in the example inbox user interface 220, illustrated in FIG. 3, individual electronic mail groupings may be sorted relative to each other according to a variety of sorting properties. For example, each of the different conversation groupings are sorted relative to each other based on time and date of receipt of the latest electronic mail message contained in each of the different conversation groupings.)

for any of the plurality of conversation threads that includes a plurality of unreviewed electronic communications for the recipient, progressing in a chronological-sequential order from an oldest to a most-recent unreviewed electronic communication of that conversation thread before  outputting a chronological-intermediate unreviewed electronic communication of another conversation thread. (e.g., sorting unread and read emails within a conversation group and displaying in a chronological sequential order before selecting to read a chronological-intermediate unreviewed electronic communication of another conversation thread Examiner notes that the chronological-intermediate unread email is determined by a user by visually observing the sorted timestamps of each unread email of a conversation group. Examiner also notes that “outputting” may be based on the result of the sorting chosen by the user par. 8; In an expanded display mode, messages may be sorted within the grouping according to time of receipt, time of sending, or a variety of other sorting properties. Par. 31; For example, if mail records displayed in the pane 220 are displayed in a newest mail item on top orientation, the text in the field 230 may read "Newest on top." Conversely, if mail items in the pane 220 are displayed according to a newest mail item at the bottom where oldest mail items are pushed to the top of the listing, the text in the field 230 may read "Newest on bottom", or "Oldest on top." The order with which mail records are sorted may be selectively changed by the user by toggling the field 230 or the associated toggling switch located on the right side of the text contained in the field 230. par. 36; As shown in the example inbox user interface 220, illustrated in FIG. 3, individual electronic mail groupings may be sorted relative to each other according to a variety of sorting properties. For example, each of the different conversation groupings are sorted relative to each other based on time and date of receipt of the latest electronic mail message contained in each of the different conversation groupings.)

Durazo fails to expressly teach receive a user instruction to initiate audio presentation of electronic communications for a recipient; 
responsive to the user instruction, audibly output unreviewed electronic communications for the recipient according to a presentation order;
audibly outputting each unreviewed electronic communication of that conversation thread 
audibly outputting a chronological-intermediate unreviewed electronic communication of another conversation thread (emphasis added) 

However, Gruber teaches receive a user instruction to initiate audio presentation of electronic communications for a recipient; 
responsive to the user instruction, audibly output unreviewed electronic communications for the recipient according to a presentation order;
audibly outputting each unreviewed electronic communication of that conversation thread (emphasis added)  ( e.g.,  receiving a user instruction to initiate audio output of unread messages based on specified criteria or a presentation order of a list of messages  [0467] Assistant's 1002 visual output: [0468] Melanie Haber (1) [0469] Betty Joe Bialowski (3) [0470] Audrey Farber (1) [0471] User's spoken input: "Read my new messages" [0472] Assistant's 1002 spoken output: "You have 4 new messages. From Melanie Haber) par. 557; In some embodiments, when presenting information about a list of data items, a speech-based overview is first provided. If the list of data items has been identified based on a particular set of selection criteria (e.g., new, unread, from Mark, for today, nearby, in Palo Alto, restaurants, etc.) par. 557; Presumably, the criteria used to select the items were specified by the user, and by including the criteria in the overview, the presentation of information would appear more responsive to the user's request.)
audibly outputting a chronological-intermediate unreviewed electronic communication of another conversation thread (e.g., selective audio output of a specified unread message based on a list of displayed messages chronologically sorted by timestamp (par. 555; a group of text messages, etc. Typically, the group of data items can be sorted in a particular order (e.g., by time, location, sender, and other criteria), and hence result in a list. Par. 556; The general functional requirements for hands-free list reading include one or more of: (1) Providing a verbal overview of a list of items (e.g., "There are 6 items.") through a speech-based output;  par. 556; skip to another item in the list (e.g., the next or previous item, the third item, the last item, the item with certain properties, etc.); ) 
In the analogous art of reviewing messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reviewing presented messages grouped into conversations as taught by Durazo to include hands-free selection of messages for audible output based on associated properties as taught by Gruber to provide the benefit of hands-free interaction for faster and safer reviewing with a multi-tasking user.



Claim 20 depends on claim 19:
Durazo teaches further comprising: grouping the plurality of unreviewed electronic communications into the plurality of conversation threads in which each conversation thread includes any unreviewed electronic communications of the plurality of unreviewed electronic communications that are reply-linked to each other; (e.g., conversation group with replies to unread messages par. 37; when a given record contains unread messages or messages that have been flagged for follow up, those messages are automatically displayed under the conversation grouping heading without the need for further expansion of the conversation grouping by the user.  par. 10; For example, a reply to a previous message is indented relative to the previous message. A reply to the reply is indented relative to the first reply.)

and wherein the presentation order progresses thread-by-thread through the plurality of conversation threads in a reverse chronological-sequential order based on a most recent unreviewed electronic communication of each of the plurality of conversation threads. (e.g., sorting unread emails within each conversation thread to present in a reverse chronological sequential order Par. 31; For example, if mail records displayed in the pane 220 are displayed in a newest mail item on top orientation, the text in the field 230 may read "Newest on top." Conversely, if mail items in the pane 220 are displayed according to a newest mail item at the bottom where oldest mail items are pushed to the top of the listing, the text in the field 230 may read "Newest on bottom", or "Oldest on top." The order with which mail records are sorted may be selectively changed by the user by toggling the field 230 or the associated toggling switch located on the right side of the text contained in the field 230. par. 36; As shown in the example inbox user interface 220, illustrated in FIG. 3, individual electronic mail groupings may be sorted relative to each other according to a variety of sorting properties. For example, each of the different conversation groupings are sorted relative to each other based on time and date of receipt of the latest electronic mail message contained in each of the different conversation groupings.)



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Durazo/Gruber as cited above and applied to claim 1, in further view of Horn et al. (hereinafter “Horn”), U.S. Published Application No. 20090086937 A1.
Claim 12 depends on claim 10:
Durazo/Gruber fails to expressly teach wherein the thread summary identifies an estimated time to audibly output the conversation thread.  
However, Horn teaches wherein the thread summary identifies an estimated time to present the conversation thread. (e.g., duration of messages par 64: contact list maintained by the electronic device 10 that includes a name and/or thumbnail picture, duration of the message, a message status (e.g., read or unread)

	In the same field of endeavor, namely, provide the user the ability to review details associated with messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the details of messages as taught by Durazo/Gruber to include duration details about a message as taught by Horn to provide the benefit of allowing a user to quickly preview to efficiently determine if they will have enough time to process the message that is to be reviewed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145